DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-5 allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art of record fails to teach or fairly suggest an absorbent article including a liquid impervious sheet covering a back side of an absorber and a cover nonwoven fabric covering a back surface side of the liquid impervious sheet wherein the cover nonwoven fabric is provided with a plurality of holes having a shape of being elongated in a front-back direction where an edge portion of each of the plurality of holes bends up and wherein rows of the plurality of holes are aligned in the front-back direction at intervals that are narrower than front-back dimension of the plurality of holes and intervals in the width direction are wider than front-back dimensions of the plurality of holes wherein a maximum dimension in a longitudinal direction of each of the plurality of holes is 0.5 to 1.8 mm, a maximum dimension in a direction orthogonal to the longitudinal direction is 0.5 to 1.5 mm, and the maximum dimension in the longitudinal direction is 1.0 to 2.5 times the maximum dimension in the direction orthogonal to the longitudinal direction, wherein an area rate of the plurality of holes is 0.5 to 2.5%, and wherein each of the highest bending-up height and the lowest bending-up height is 0.15 to 1.0 mm, and the highest bending-up height is 1.1 to 1.4 times the lowest bending-up height.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781